Title: Bond to William Black, 30 November 1773
From: Washington, George
To: Black, William



[30 November 1773]

Know all men by these presents that I George Washington of the county of Fairfax esquire am held and firmly bound unto William Black of the county of King and Queen merchant in the full and just sum of eleven thousand pounds of current money of Virginia to be paid to the said William Black or to his executor’s administrator’s or assign’s to the which payment well and truly to be made I bind myself ⟨my⟩ heirs ⟨executor’s and⟩ administrator’s firmly by these present’s Sealed with my Seal and ⟨hand⟩ this thirtieth day of November in the year of our Lord ⟨one illegible seven hun⟩dred and seventy three.
The condition of this obligation is such that in ⟨case⟩ the above named William Black or his heir’s ⟨do⟩ convey certain ⟨mesuages lands tenements⟩ water-grist-mills and hereditaments with the appurten⟨ances illegible⟩ of King and Queen and King William to the above bound George Washington or to his heir’s or assign’s according to the condition of a certain writing obligatory by the said William Black sealed and delivered to the said George Washington and bearing equal date with these present’s if then the said George Washington or his heirs executors or administrator’s shall well and truly pay or cause to be paid to the said William Black or to his executor’s administrator’s or assigns the sum of five thousand and five hundred pounds of current money of Virginia being the consideration agreed to be paid for the aforesaid mesuage’s lands tenement’s water-grist-mills and hereditament’s in the manner and at the time or times hereinafter mentioned that is to say five hundred pounds at the time of executing the conveyance aforesaid and the remaining five thousand pounds either ⟨at⟩ the same time or on or before the Twenty fifth day of April ⟨next⟩ following ⟨illegible⟩ if the said George Washington to whose option it is referred shall choose to pay the said five thousand pounds at the time of executing the conveyance ⟨illegible⟩ and ⟨illegible⟩ to and ⟨illegible five⟩ hundred

pounds thereof but not deducting anything if he shall choose ⟨illegible⟩ then this obligation shall be void or else ⟨will illegible⟩


Sealed and deli⟨vered⟩
Go: Washington


in presence of



Burl Bassett



Fielding Lewis



John Washington



 
Memorandum, it is this same thirtieth day of November, one thousand seven hundred and seventy three agreed between the parties that the above obligation and condition as well as the bargain for the purchase of the mesuages lands and tenements in the said condition mentioned shall be void if the above bound George Washington or his heirs or assign’s shall not on or before the twenty fifth day of ⟨December⟩ next declare himself satisfied with the ⟨title⟩ of the said William Black of in and to the mesuages lands and tenem⟨en⟩ts and willing ⟨to⟩ accept of a conveyance thereof.



Go: Washington


Fielding Lewis



Burl Bassett



John Washington



